—Judgment, Supreme Court, Bronx County (Joseph A. Cerbone, J.), rendered June 3, 1993, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a persistent felony offender, to a term of 8 years to life, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), the evidence adduced at trial established that the defendant acted in concert with his brother in unlawfully using a duplicate key to enter the victim’s apartment, and attempting to remove property (see, People v Coll, 157 AD2d 502, lv denied 76 NY2d 732).
Defendant’s claim that the court’s supplemental charge did not convey the proper meaning of intent is unpreserved for appellate review (CPL 470.05 [2]), and we decline to review it in the interest of justice. In any event, the charge as a whole conveyed the proper meaning of that term (People v Coleman, 70 NY2d 817). Concur—Murphy, P. J., Sullivan, Nardelli and Tom, JJ.